     ROBERT JOHN GIBBONS, ESQ. (SBN: 314653)
 1   UNION PACIFIC RAILROAD COMPANY
     Law Department
 2   13181 Crossroads Pkwy North, Suite 500
     City of Industry, CA 91746
 3   Telephone: (562) 566-4630
     Facsimile: (402) 997-3230
 4   E-Mail:      rgibbon@up.com
 5   THOMAS A HAYDEN (PRO HAC VICE)
     UNION PACIFIC RAILROAD COMPANY
 6   Law Department
     101 North Wacker Drive
 7   Chicago, IL 60606
     E-Mail: tahayden@up.com
 8

 9   Attorneys for Defendant
     UNION PACIFIC RAILROAD COMPANY
10

11                            UNITED STATES DISTRICT COURT
12               EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
13

14   TIM C. CLEMENS,                                 Case No.: 2:18: CV-00084 JAM AC
15               Plaintiff,                          ORDER REGARDING
                                                     STIPULATION PURSUANT TO
16         vs.                                       FEDERAL RULE 35
17   UNION PACIFIC RAILROAD                          [Filed Concurrently with Joint
     COMPANY, a corporation,                         Stipulation]
18
                 Defendant.
19

20         Pursuant to the parties’ joint stipulation pursuant to Federal Rule 35 which
21   was filed today [Document 19], Dr. Lifshutz is granted leave to conduct an IME
22   consistent with the January 23, 2019 Stipulation submitted by the parties.
23       IT IS ORDERED.
24   DATED: January 23, 2019

25
     ___________________________________________
26

27
                                               1
28
                          ANSWER AND AFFIRMATIVE DEFENSES
